DEITS, C. J.
Petitioner seeks review of LUBA’s dismissal of her appeal from Clackamas County’s issuance of a grading permit. LUBA concluded that the county’s action is excluded from the definition of “land use decision,” and hence from LUBA’s jurisdiction, by ORS WT.OlSClOXhXA).1 We agree with LUBA’s conclusion and consider no discussion of petitioner’s arguments that challenge the conclusion directly to be necessary. We write briefly, however, to address a peripheral matter raised by petitioner.
Petitioner asks us to take judicial notice of a pending circuit court proceeding, State ex rel Rebecca Ceniga v. Clack-amas County, Clackamas County Circuit Court No. CCV 96-12-168. That case had not reached the stage of final judgment at the time that petitioner filed her brief, but the trial court had issued a letter opinion which, petitioner represents, reaches the conclusion that LUBA rather than the circuit court “had jurisdiction to review the issuance of the building permit for the same residence for which the challenged grading permit was issued.” Petitioner’s implication is that LUBA’s decision here is inconsistent with the circuit court’s decision. We take judicial notice of the circuit court case. However, that case is not before us for review and, to the extent petitioner implicitly suggests that the trial court’s opinion might bear on our disposition here, we do not have the record in or the necessary information about the circuit court case to know how it and this case are related or might affect one another.
Affirmed.

 ORS 197.015(10)(b)(A) provides that a land use decision does not include a local decision:
“Which is made under land use standards which do not require interpretation or the exercise of policy or legal judgment.”